Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 20, 2022, claims 1-15 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 2 -  page 11 (all), filed October 10, 2022, with respect to claims 1-15 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 8 paragraph 1, “ … First, the Office Action (on pages 4 and 11) concedes that Huang does not explicitly disclose "establishing a Fl application protocol (F1AP) layer of the network node," and "wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device," but contends that Centonza or Sirotkin discloses these features in claim 1. 
However, neither Centonza nor Sirotkin has been shown to describe or suggest a FlAP message that comprises one or more of (1) context management information of a terminal device served by the relay node or (2) a RRC message of the terminal device. Form the outset, instead of disclosing a F lAP message between a network node and a relay node as recited in claim 1, both Centonza and Sirotkin describe FlAP messages between CU and DU of a same base station without disclosing any relay nodes. See e.g., Centonza at FIGS. 3-5, para. [0128] ("The CU-CP sends the F1AP UE Context Setup Request to the DU including the two UL TEIDs for DRB 1.") and para. [0130] ("The DU replies with F1AP UE Context Setup Response to CU-CP, including the two allocated DL TEIDs for DRB 1."); see also Sirotkin at FIGS, 1, 3, and 5, para. [0035] ("In particular, the F1 setup procedure 100 can be implemented to set up configuration parameters between a distributed unit (DU) 102 of an access node and a centralized unit (CU) 104 of the access node."). Therefore, neither Centonza nor Sirotkin has been shown to describe context management information served by the relay node. 
Moreover, Centonza at best, describes a "CU-CP [that] hosts the Radio Resource Control (RRC) and the control part of the Packet Data Convergence Protocol (PDCP-C)." See Centonza, at para. [0068]. Sirotkin at best, describes "[t]he gNB-CU system information IE 212 may include a radio resource control (RRC) container with system information owned by the CU of a virtualized access node." See Sirtkin at para. [0040]. Neither Centonza nor Sirtkin has been shown to teach or suggest a FlAP message that comprises a RRC message of the terminal device as recited in claim 1. None of the other cited references has been shown to describe the foregoing features either.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Centonza teaches, sending, based on performing a function of control-plane protocol layer, a first message from a F1 application protocol (F1AP) layer of a network nodthe relay station uses a protocol stack comprising, from the bottom to the top, a wireless bearer protocol layer, an IP layer, and a stream control transmission protocol (SCTP) layer to send and receive application layer signaling transmitted between the relay station and a second network element; the second network element uses a protocol stack comprising, from the bottom to the top, an L2/Ll layer, an IP layer, and an SCTP layer to send and receive the application layer signaling transmitted between the relay station and the second network element; a DeNB forwards, between the relay station and the second network element, a data packet generated by the application layer signaling; in the control plane, the relay station and a wireless side of the DeNB use wireless bearers or respectively use a radio resource control (RRC) layer and a wireless bearer to wirelessly transmit the application layer signaling transmitted between the relay station and the second network element; two options are provided for the Relay and the control plane protocol stacks connected to the Relay on the DeNB: option 1, each protocol stack is wirelessly born; option 2, an RRC layer and a radio bearer are used in this case, S1-AP signaling is transmitted by an RRC connection, and the S1-AP signaling may be an uplink direct transmission message or a downlink direct transmission message of RRC, or may be a new RRC message; when the control plane protocol stack connected to the Relay on the DeNB and the control plane protocol stack on the Relay use an RRC layer and a radio bearer, the S1-AP signaling is born by RRC signaling; since each set of UE has only one S1-AP connection, only a specific identifier of the UE needs to be known by the RRC layer (equivalent to context management information, see also paragraphs [0063] to [0130], see also para. 0146, Centonza teaches a base station is a relay node or a relay donor node controlling a relay, see also para. 0003, 0050, 0051).

Regarding claim 1, the applicant further argued that, see page 9 – page 11 (all), “ … Second, the Office Action (on pages 5 and 13) concedes that neither the combination of Huang and Centonza, nor the combination of Huang and Sirotkin explicitly disclose "where the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP Layers," but contends that Dai discloses this feature in claim 1 based on the following: 
Dal howzvc- disclcso w'cc a- FIAP layc" cf t-o -c:work nacc anc a FIAP aycr o . rc ay qoco arc pecr FlAP layers (sce Fig.2, sec para. 0188, a first wircloss network =co irc udcs functions ::at c4.)rrespond to a first RRC (radio resource control, RRC for short} sublayer and a first PDCP (packet datei convergence protocol. PDCP for short} sublayer, and a second wireless netwc'k node includes functiors at correspond to a seco-d RRC sbrayer. a secnc PflCP s blaye. a- RI C (radio link control RI C for snort layer, a MAC (modia nccoss control, MAC or siort) iycr r-d a PHY (phys cal, PHY for shorj) layer. The  first RRC  sublayer and  the  secord  RR  sublayer Form  an  RR C  ayc  A  t .irc:o- os RRe  firs: RH  sublaver is qlobvV RHC configuration inrnrlHement. A function of th:2 sucondJ RRO sublayer is SF9H (signaling radi ue re'. SRB for c -; eneralion, sending. anc ecivi . and local RRC con'uratior mnanagec'TIC 
See e.g., Office Action at Pages 5-6. 
However, the cited portions of Dai at best, describes "[t]he first wireless network node include[ing] functions that correspond to a first RRC (radio resource control, RRC for short) sublaver and a first PDCP (packet data convergence protocol, PDCP for short) sublayer. The second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer,... ," and "[t]he first RRC sublayer and the second RRC sublayer form an RRC layer." (emphasis added) See Dai at para. [0188]. Dai has not been shwon to disclose or suggest (1) establishing a F1 application protocol (F1AP) layer of a network node, and (2) the FlAP layer of the network node and an FlAP layer of a relay node are peer F1AP layers, as recited in claim 1. 
The Specification of the Present Application expressly distinguishes the FlAP layer from the RRC layer (or the PDCP layer). From the outset, the Specification provides in para. [0102]: 
"'Ti' in a control-plane protocol layer represents a 'first protocol laver', the first protocol layer may also be referred to as an F1 application protocol (F1AP) layer." (emphasis added). The Specification further states that the RRC layer is defined between a base station (i.e., network 
node) and a terminal (i.e., UE) which is a different function layer compared to the first protocol layer (i.e., FlAP layer): 
Currently, an RRC layer is defined between a base station/RN and the terminal, and an RRC message of the terminal is generated and sent by the base station/RN. The RRC message is used to manage and configure a connection between the base station/RN and UE. Therefore, it may be understood that the first protocol layer and the RRC layer in this embodiment of this application are different function layers. (emphasis added – Examiner Note: see Fig.25 A, step 2501) Therefore, Dai has not been shown to teach or suggest establishing a F1 application protocol (F1AP) layer of a network node by merely describing network nodes that comprises RRC or PDCP sublayers, much less that the F lAP layer of the network node and an F lAP layer of a relay node are peer F1AP layers, as recited in claim 1. None of the other cited references has been shown to describe the foregoing features either. 
For at least the above reasons, Applicant submits that the combination of Huang, Centonza, and Dai would not have resulted in, or otherwise rendered obvious, the subject matter of independent claim 1 (and, analogously, claims 6 and 10).
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Dai teaches, wherein an FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers (see Fig.2, see para. 0188, a first wireless network node includes functions that correspond to a first RRC (radio resource control, RRC for short) sublayer and a first PDCP (packet data convergence protocol, PDCP for short) sublayer, and a second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management, clearly as is shown in Fig.2, the RRC layer and PDCP layer of the First and Second node are peer layers).

	Under the broadest reasonable interpretation, the combination of the systems as disclose by Huang, Centonza and Dai,  reads upon “establishing a F1 application protocol (F1AP) layer of the network node, wherein the F1AP layer of the network node and a F1AP layer of a relay node are peer FAP layers; and sending, based on performing a function of a control-plane protocol layer, a first message from the F1lAP layer of the network node to the F1AP layer of the relay node, wherein the control-plane protocol layer comprises the F1AP layer of the network node, wherein the network node is a donor base station or a centralized unit of the donor base station, and wherein the first message is a F 1AP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device” as recites in the claim.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN101877915A, IDS submitted 9/20/21), in view of Centonza (US provisional 62/615078, published as US Pub. No.: 2020/0382240), and further in view of Dai (PCT/CN2016/087388 and published as WO2017000863A1 on January 5, 2017, and further published as US Pub. No.:2018/0124647).

As per claim 1, Huang disclose A network node in a 3GPP system (see Fig.9, eNodeB 4 / DeNB, see abstract), comprising: 
at least one processor (see Fig.9, eNodeB 4 with a CPU / a processor); and 
memory (see Fig.9, eNodeB 4 with a CPU / a processor)coupled to the at least one processor and storing programming instructions for execution by the at least one processo
sending, based on performing a function of control-plane protocol layer, a first message from a F1 application protocol (F1AP) layer of a network nodradio bearer are used in this case, S1-AP signaling is transmitted by an RRC connection, and the S1-AP signaling may be an uplink direct transmission message or a downlink direct transmission message of RRC, or may be a new RRC message; when the control plane protocol stack connected to the Relay on the DeNB and the control plane protocol stack on the Relay use an RRC layer and a radio bearer, the S1-AP signaling is born by RRC signaling; since each set of UE has only one S1-AP connection, only a specific identifier of the UE needs to be known by the RRC layer (equivalent to context management information, see also paragraphs [0063] to [0130])).

Huang however does not explicitly disclose establishing a F1 application protocol (F1AP) layer of the network node, and wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device;

Centonza however disclose a network node (see Fig.2, gNB), establishing a F1 application protocol (F1AP) layer of the network node (see Fig.3, para. 0126-0130, step 4, the CU-CP sends the F1AP UE Context Setup Request to the DU including the two UL TEIDs for DRB1, see also Fig. 4, step 4a, Fig.12, para. 0145-0146, a base station is a relay node or a relay donor node controlling a relay); and wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device (see Fig.3-5,  para. 0123-0133, the CU-CP sends the F1AP UE Context Setup Request to the DU including the two UL TEIDs for DRB1. Additionally, the CU-CP may add also the PDCP duplication configuration information. [0129] 5. The DU allocates two downlink (DL) TEIDs for DRB1. [0130] 6. The DU replies with F1AP UE Context Setup Response to CU-CP, including the two allocated DL TEIDs for DRB1, see also Fig.12, Network node 1660, a rely and WD 1610,  para. 0145-0146, network nodes include, but are not limited to, access points (APs) (e.g., radio access points), base stations (BSs) (e.g., radio base stations, Node Bs, evolved Node Bs ( eNBs), and NR NodeBs (gNBs)). Base stations are categorized based on the amount of coverage they provide (or, stated differently, their transmit power level) and referred to as femto base stations, pico base stations, micro base stations, or macro base stations. A base station is a relay node or a relay donor node controlling a relay, see also USprov. Fig.3-5, page 14 and 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a network node, establishing a F1 application protocol (F1AP) layer of the network node, wherein the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers and wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device, as taught by Centonza, in the system of Huang, so as to provide a mechanism for enabling PDCP packet duplication for each DRB by the CU-UP, see Centonza, paragraphs 7-9.

The combination of Huang and Centonza however does not explicitly disclose wherein the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers;

Dai however disclose wherein an FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers (see Fig.2, see para. 0188, a first wireless network node includes functions that correspond to a first RRC (radio resource control, RRC for short) sublayer and a first PDCP (packet data convergence protocol, PDCP for short) sublayer, and a second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management, clearly as is shown in Fig.2, the RRC layer and PDCP layer of the First and Second node are peer layers).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers, as taught by Dai, in the system of Huang and Centonza, so as to effectively increase a system capacity in a wireless network, see Dai, paragraphs 7-9.

As per claim 2, the combination of Huang, Centonza and Dai disclose the  network node according to claim 1

Huang further disclose wherein the network node is the donor base station, and the control-plane protocol layer comprises, from top to bottom, the  FlAP layer, a radio link control (RLC) layer having a peer RLC laver of another network node, a media access control (MAC) layer having a peer MAC layer of the another network node, and a physical (PHY) layer  having a peer PHY laver of the another network node (see para. 0014-0021, in the user plane, when the user plane PDU is transmitted between the relay station and the first network element, the first network element is the serving gateway S-GW of the core network, the second network element is the mobility management unit MME of the core network, and the application layer signaling transmitted between the relay station and the second network element is the S1 interface Application layer signaling; or The first network element and the second network element are both evolved base station eNBs, and the application layer signaling transmitted between the relay station and the second network element is X2 interface application layer signaling, Also, the underlying protocol used between the DeNB and the S-GW is the L2/L1 protocol, and L1 is the physical layer of the terrestrial part, such as narrowband integrated digital service subscriber loop (Digital Subscriber Loop, ISDL) and broadband asymmetric digital subscriber line ( Asymmetric Digital Subscriber Line, ADSL), etc.; L2 is the data link layer, typically including High Level Data Link Control (HDLC) protocol and Point-to-Point Protocol (PPP) And so on, can carry the data packet of the IP layer above the data link layer. Because there is a wireless connection between the DeNB and the Relay, the underlying protocol between the DeNB and the Relay is PHY/MAC/RLC/PDCP, that is, the radio bearer is used to carry data packets at the IP layer).

As per claim 3, the combination of Huang, Centonza and Dai disclose the  network node according to claim 2.

Dai further disclose wherein the control-plane protocol layer further comprises a second protocol layer of the network node having a peer second protocol layer of the another network node and the second protocol layer of the network node is located between the FlAP layer of the network node and the RLC layer of the network node (see Fig.2, para. 0188, FIG. 2 is a schematic structural diagram of a base station according to an embodiment of the present invention. In this embodiment of the present invention, an evolved NodeB includes a first wireless network node and a second wireless network node. The first wireless network node includes functions that correspond to a first RRC (radio resource control, RRC for short) sublayer and a first PDCP (packet data convergence protocol, PDCP for short) sublayer. The second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management. A function of the first PDCP sublayer is DRB (data radio bearer, DRB for short) processing. A function of the second PDCP sublayer is SRB processing).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the control-plane protocol layer further comprises a second protocol layer of the network node having a peer second protocol layer of the another network node and the second protocol layer of the network node is located between the FlAP layer of the network node and the RLC layer of the network node, as taught by Dai, in the system of Huang and Centonza, so as to effectively increase a system capacity in a wireless network, see Dai, paragraphs 7-9.

As per claim 4, the combination of Huang, Centonza and Dai disclose the  network node according to claim 3.

Dai further disclose the operations further comprising: adding, at the second protocol layer of the network node, routing information for the first message; and sending, from the second protocol layer of the network node to a peer second protocol layer of the another network node, the first message and the routing information. (see Fig.2, para. 0046, 0060-0066, network node, so that the second wireless network node performs a function of a Packet Data Convergence Protocol PDCP layer on the downlink packet, also para. 0188,  The second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management. A function of the first PDCP sublayer is DRB (data radio bearer, DRB for short) processing. A function of the second PDCP sublayer is SRB processing. Compared with a remote interface in an existing RRH (remote radio head, RRH for short) remote manner, a structure of the base station in this embodiment of the present invention reduces an amount of data transmitted by using an interface for transmission between an RC and a RAP, which helps to reduce an amount of data exchanged between the RC (radio access network controller, RC for short) and the RAP (radio access point, RAP for short)).

As per claim 5, the combination of Huang, Centonza and Dai disclose the  network node according to claim 4.

Dai further disclose the operations further comprising: determining, at the second protocol layer, a radio bearer (RB), a logical channel, an RLC channel, or an RLC bearer on which the first message is sent (see Fig.2, para. 0188, A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management {determine, at the second protocol layer,  a radio bearer (RB)}, and a function of the second PDCP sublayer is SRB processing, a structure of the base station in this embodiment of the present invention reduces an amount of data transmitted by using an interface for transmission between an RC and a RAP, which helps to reduce an amount of data exchanged between the RC (radio access network controller, RC for short) and the RAP (radio access point, RAP for short)).

As per claim 6, corresponds to the relay node of claim 1, and is rejected the same way as claim 1. 

Huang further disclose A relay node in a 3GPP system (see Fig.9, relay node 2), comprising: at least one processor (see Fig.2, relay node 2 with a CPU).

As per claim 7, claim 7 is rejected the same way as claim 2.
As per claim 8, claim 8 is rejected the same way as claim 3.

As per claim 9, claim 9 is rejected the same way as claim 4.
As per claim 10, claim 10 is rejected the same way as claim 1.

As per claim 11, claim 11 is rejected the same way as claim 2.

As per claim 12, claim 12 is rejected the same way as claim 3.

As per claim 13, the combination of Zhang, Centonza and Dai disclose the  system according to claim 12.

Dai further disclose the : determining, at the second protocol layer, a radio bearer (RB), a logical channel, an RLC channel, or an RLC bearer on which the first message is sent. (see Fig.2, para. 0188, A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management {determine, at the second protocol layer,  a radio bearer (RB)}, and a function of the second PDCP sublayer is SRB processing, a structure of the base station in this embodiment of the present invention reduces an amount of data transmitted by using an interface for transmission between an RC and a RAP, which helps to reduce an amount of data exchanged between the RC (radio access network controller, RC for short) and the RAP).  

As per claim 14, claim 14 is rejected the same way as claim 3.
As per claim 15, claim 15 is rejected the same way as claim 4.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN101877915A, IDS submitted 9/20/21), in view of Sirotkin (US provisional 62/582839078, published as US Pub. No.: 2019/075023), and further in view of Dai (US Pub. No.:2018/0124647).

As per claim 1, Huang disclose A network node in a 3GPP system (see Fig.9, eNodeB 4 / DeNB, see abstract), comprising: 
at least one processor (see Fig.9, eNodeB 4 with a CPU / a processor); and 
memory (see Fig.9, eNodeB 4 with a CPU / a processor)coupled to the at least one processor and storing programming instructions for execution by the at least one processo
sending, based on performing a function of control-plane protocol layer, a first message from a F1 application protocol (F1AP) layer of a network nodcomprising, from the bottom to the top, an L2/Ll layer, an IP layer, and an SCTP layer to send and receive the application layer signaling transmitted between the relay station and the second network element; a DeNB forwards, between the relay station and the second network element, a data packet generated by the application layer signaling; in the control plane, the relay station and a wireless side of the DeNB use wireless bearers or respectively use a radio resource control (RRC) layer and a wireless bearer to wirelessly transmit the application layer signaling transmitted between the relay station and the second network element; two options are provided for the Relay and the control plane protocol stacks connected to the Relay on the DeNB: option 1, each protocol stack is wirelessly born; option 2, an RRC layer and a radio bearer are used in this case, S1-AP signaling is transmitted by an RRC connection, and the S1-AP signaling may be an uplink direct transmission message or a downlink direct transmission message of RRC, or may be a new RRC message; when the control plane protocol stack connected to the Relay on the DeNB and the control plane protocol stack on the Relay use an RRC layer and a radio bearer, the S1-AP signaling is born by RRC signaling; since each set of UE has only one S1-AP connection, only a specific identifier of the UE needs to be known by the RRC layer (equivalent to context management information, see also paragraphs [0063] to [0130])).

Huang however does not explicitly disclose establishing a F1 application protocol (F1AP) layer of the network node, wherein the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers; and wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device;

Sirotkin however disclose a network node (see Fig.1. Fig.3, Fig.5, a distributed unit (DU) 102 of an access node), establishing a F1 application protocol (F1AP) layer of the network node, wherein the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers (see Fig.1. Fig.3, Fig.5, para. 0035, thee F1 setup procedure 100 exchange application level data for the DU 102 and the CU 104 to correctly interoperate on the F1 interface. The F1 Setup procedure is the first F1AP procedure triggered after a TNL association has become operational); and wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device (see Fig.1, Fig.3, Fig.5, para. 0165-0170. an apparatus to be employed as a Distributed Unit (DU), the apparatus comprising: communication means for receiving an F1 application protocol (F1-AP) message from a centralized unit (CU) over an F1 interface, wherein the F1-AP message is to include a plurality of Transport Network Layer (TNL) addresses, and means for establishing a plurality of Stream Control Transmission Protocol (SCTP) associations using the plurality of TNL addresses, see also para. 0068-0074, an F1 interface connection is established between the DU and the CU in each of the virtualized access nodes. In particular, a first F1 interface 518 is established between the first DU 512 and the CU 514, and a second F1 interface 520 may be established between the second DU 516 and the CU 514. Each of the F1 interfaces may support one or more TNL associations associated with the respective DU, where the TNL associations facilitate communication between the respective DU and the CU. For example, the first F1 interface 518 is associated with the first DU 512 and facilitates communication between the first DU 512 and the CU 514, and the second F1 interface 520 is associated with the second DU 516 and facilitates communication between the second DU 516 and the CU 514 in the illustrated embodiment, see also para. 0097, N3IWF also relay uplink and downlink control-plane NAS (N1) signalling between the UE XR01 and AMF XR21, and relay uplink and downlink user-plane packets between the UE XR01 and UPF XR02, see prov.839, page 4-page 7, Fig.XS).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a network node, establishing a F1 application protocol (F1AP) layer of the network node, wherein the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers and wherein the first protocol layer of the network node and the  first protocol layer of the relay node are F1 application protocol (F1AP)  layers, and wherein the first message is a FlAP message that comprises one or more of context management information of a terminal device served by the relay node or a radio resource control (RRC) message of the terminal device, as taught by Sirotkin, in the system of Huang, so that an F1 interface connection is established between the DU and the CU in each access nodes, see Sirotkin, paragraph 72.

The combination of Huang and Sirotkin however does not explicitly disclose wherein the FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers;

Dai however disclose wherein an FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers (see Fig.2, see para. 0188, a first wireless network node includes functions that correspond to a first RRC (radio resource control, RRC for short) sublayer and a first PDCP (packet data convergence protocol, PDCP for short) sublayer, and a second wireless network node includes functions that correspond to a second RRC sublayer, a second PDCP sublayer, an RLC (radio link control, RLC for short) layer, a MAC (media access control, MAC for short) layer, and a PHY (physical, PHY for short) layer. The first RRC sublayer and the second RRC sublayer form an RRC layer. A function of the first RRC sublayer is global RRC configuration management. A function of the second RRC sublayer is SRB (signaling radio bearer, SRB for short) generation, sending, and receiving, and local RRC configuration management).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an FlAP layer of the network node and a FlAP layer of a relay node are peer FlAP layers, as taught by Dai, in the system of Huang and Sirotkin, so as to effectively increase a system capacity in a wireless network, see Dai, paragraphs 7-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ericsson, Architecture for integrated access and backhaul [online], 3GPP TSG RAN WG2 adhoc, R2-1801022, IDS submitted 11/3/2021.
OPPO, Discussion on flexible routing support in IAB [online], 3GPP TSG RAN WG, adhoc 2018 O1 NR R2-1500156, IDS submitted 11/3/2021.
3GPP TS 38. 473 v1.0.0 (2017-12), discussion on flexible routing support in IAB fonline], 3GPP TSG RAN WG? adhoc 2018 O1 NR R2-1500156, Internet , January 12, 2018 4. Huawei, HiSidicon, Comparison of L2 and L3 relay architectures [online], 3GPP TSG RAN WG? adhoc 2018 O01 NR R2-1801132, IDS submitted 11/3/2021.
d.	Teyeb (US Pub. No.:2020/0084618) –see para. 0004, “the F1 interface between the gNB-CU and gNB-DU is specified, or based on, the following general principles: [0005] F1 is an open interface; [0006] F1 supports the exchange of signalling information between respective endpoints, as well as data transmission to the respective endpoints; [0007] from a logical standpoint, F1 is a point-to-point interface between the endpoints (even in the absence of a physical direct connection between the endpoints); [0008] F1 supports control plane (CP) and user plane (UP) separation, such that a gNB-CU may be separated in CP and UP; F1 separates Radio Network Layer (RNL) and Transport Network Layer (TNL); [0009] F1 enables exchange of user-equipment (UE) associated information and non-UE associated information; [0010] F1 is defined to be future proof with respect to new requirements, services, and functions; [0011] A gNB terminates X2, Xn, NG and S1-U interfaces and, for the F1 interface between DU and CU, utilizes the F1 application part protocol (F1-AP) which is defined in 3GPP TS 38.473.”.
e.	Ulupinar (US Pub. No.:2010/0260098) – see Fig. 1 and Fig.8, para. 0082-0084, “Referring to FIG. 8, example protocol stacks 800 are illustrated that facilitate communicating in a wireless network to provide IP relay functionality for data (e.g., user) plane communications. A UE protocol stack 802 is shown comprising an L1 layer, MAC layer, an RLC layer, a PDCP layer, and an IP layer. A relay eNB (ReNB) access link protocol stack 804 is depicted having an L1 layer, MAC layer, RLC layer, and PDCP layer, along with an ReNB backhaul link protocol stack 806 having an L1 layer, MAC layer, RLC layer, PDCP layer, IP layer, UDP layer, and GTP-U layer. A donor eNB (DeNB) access link protocol stack 808 is also shown having an L1 layer, MAC layer, RLC layer, and a PDCP layer, along with a DeNB backhaul link protocol stack 810 having an L1 layer, L2 layer, a UDP/IP layer, and a GTP-U. In addition, an ReNB PGW/SGW access link protocol stack 812 is shown having an L1 layer, L2 layer, UDP/IP layer, GTP-U layer, and IP layer, as well as a ReNB PGW/SGW backhaul link protocol stack 814 including an L1 layer, L2 layer, and IP layer. Moreover, a UE PGW/SGW protocol stack 816 is depicted having an L1 layer, L2, layer, IP layer related to ReNB PGW/SGW, UDP layer, GTP-U layer, and an IP layer related to a UE”.
f.	Liang (US Pub. No.:2011/0182244) – see Fig.2, para. 0027-0037, “when there is no H-GW in the Long Term Evolution (LTE) HeNB architecture, the S1-AP message is directly transmitted from the HNB to the MME. UE context information stored in the HeNB can be classified into two types, a first type being session management context information which includes an Evolved Packet System (EPS) bearer context information corresponding to the S-GW and the P-GW, and a second type being non-session management context information/mobility management context information. When a terminal is transferred from an active state to an idle state, the HeNB only releases the second type of mobility management context while reserving the first type of session management context based on an active local routing optimization service, such that the terminal can be guaranteed to receive downlink signaling.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to   whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469